14-2403 (L)
     Liu v. Lynch
                                                                                BIA
                                                                        Van Wyke, IJ
                                                                        A089 113 955
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 31st day of March, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ZENG WEI LIU,
14            Petitioner,
15
16                  v.                                         14-2403(L),
17                                                             14-4660(Con)
18                                                             NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Joshua Bardavid, New York,
25                                   New York.
26
27   FOR RESPONDENT:                 Benjamin C. Mizer, Principal
28                                   Deputy Assistant Attorney General;
29                                   Song Park, Senior Litigation
 1                                    Counsel; Tracie N. Jones, Trial
 2                                    Attorney, Office of Immigration
 3                                    Litigation, United States
 4                                    Department of Justice, Washington,
 5                                    D.C.

 6          UPON DUE CONSIDERATION of these petitions for review of

 7   a   Board   of   Immigration     Appeals     (“BIA”)   decision,   it   is

 8   hereby ORDERED, ADJUDGED, AND DECREED that the petitions for

 9   review are DENIED.

10          Petitioner Zeng Wei Liu, a native and citizen of the

11   People’s Republic of China, seeks review of a June 9, 2014,

12   decision of the BIA affirming an October 2, 2012, decision

13   of an Immigration Judge (“IJ”) denying Liu’s application for

14   asylum,     withholding    of     removal,    and    relief   under     the

15   Convention Against Torture (“CAT”)*.                In re Zeng Wei Liu,

16   No. A089 113 955 (B.I.A. June 9, 2014), aff’g No. A089 113

17   955 (Immig. Ct. N.Y. City Oct. 2, 2012).                 We assume the

18   parties’     familiarity        with   the    underlying      facts     and

19   procedural history in this case.

20          Under the circumstances of this case, we have reviewed

21   the IJ’s decision, including the portions not explicitly


     *Liu also petitioned for review of the BIA’s denial of his motion
     to reopen. He has now explicitly abandoned his challenge to the
     BIA’s denial of that motion. Petitioner’s Br. at 13 n.1.
                                     2
 1   discussed by the BIA.          Yun-Zui Guan v. Gonzales, 432 F.3d
2   391, 394 (2d Cir. 2005).         The applicable standards of review

 3   are well established.         8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

 4   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

 5       For asylum applications, like Liu’s, governed by the

 6   REAL ID Act, the agency may, “[c]onsidering the totality of

 7   the circumstances,” base a credibility finding on an asylum

 8   applicant’s     “demeanor,      candor,       or     responsiveness,”           the

 9   plausibility    of    his    account,     and    inconsistencies         in     his

10   statements, “without regard to whether” they go “to the

11   heart   of      the         applicant’s         claim.”            8         U.S.C.

12   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

13   167 (2d Cir. 2008).         “We defer . . . to an IJ’s credibility

14   determination        unless,     from         the      totality         of      the

15   circumstances, it is plain that no reasonable fact-finder

16   could make such an adverse credibility ruling.”                         Xiu Xia

17   Lin, 534 F.3d at 167.

18       Substantial       evidence     supports          the   agency’s      adverse

19   credibility    determination.           The     IJ   reasonably     relied       on

20   inconsistencies      between    Liu’s     testimony        and   that    of     his

21   uncle, as well as his documentary evidence.                      For instance,
                                         3
 1   Liu    testified   that      he    and        his    mother     first    started

 2   practicing Christianity after Liu’s father’s death in 2005,

 3   when Liu was 14 or 15 years old; he also testified that his

 4   father was not a Christian.                  However, his mother’s letter

 5   stated that she took Liu to underground churches when he was

 6   very young; Liu’s uncle testified that Liu’s father had been

 7   a Christian since they met in 1978.                      Liu’s explanations,

 8   that    his   father   could      have       been   a   practicing      Christian

 9   before Liu’s birth but was not one after, and that Liu’s

10   mother considered 14 or 15 to be very young, are not so

11   compelling that the agency was compelled to credit them.

12   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

13          The agency also reasonably relied on inconsistencies

14   between Liu’s and his uncle’s accounts of when he first had

15   problems with the police in China.                  Liu claimed he was first

16   arrested in September 2008, and that he had no problems with

17   the authorities before then.                 However, his uncle testified

18   that Liu’s mother told him about Liu’s arrest in June 2008.

19   Liu    argues   that   his   uncle       later      corrected    himself,     but

20   ignores the fact that his uncle was prompted to do so by

21   Liu’s lawyer, who reminded the uncle that the alleged arrest
                                              4
 1   did not occur until September.              The agency’s decision to

 2   credit the uncle’s first statement, rather than the second,

 3   is not error.       See Siewe v. Gonzales, 480 F.3d 160, 167-68

 4   (2d Cir. 2007).           This inconsistency, regarding the main

 5   allegation    of    persecution,    is     sufficient   to   support      the

 6   agency’s adverse credibility determination, particularly in

 7   combination with the inconsistent evidence regarding Liu’s

 8   practice of Christianity.         Xian Tuan Ye v. Dep’t of Homeland

 9   Sec., 446 F.3d 289, 295 (2d Cir. 2006).

10       Because the only evidence of a threat to Liu’s life or

11   freedom   depended        upon    his      credibility,      the   adverse

12   credibility determination in this case necessarily precludes

13   success on his claims for asylum, withholding of removal,

14   and CAT relief.         See Paul v. Gonzales, 444 F.3d 148, 156-57

15   (2d Cir. 2006).

16       For the foregoing reasons, the petitions for review are

17   DENIED.      As    we   have   completed    our   review,    any   stay   of

18   removal that the Court previously granted in these petitions

19   is VACATED, and any pending motion for a stay of removal in

20   these petitions is DISMISSED as moot.              Any pending request

21   for oral argument in these petitions is DENIED in accordance
                                          5
1   with   Federal   Rule   of   Appellate   Procedure   34(a)(2),   and

2   Second Circuit Local Rule 34.1(b).

3                                   FOR THE COURT:
4                                   Catherine O’Hagan Wolfe, Clerk
5
6




                                      6